                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

JOSEPHINE COLE WILLIAMS,                            )
                                                    )
                             Plaintiff,             )
                                                    )      JUDGMENT IN A CIVIL CASE
v.                                                  )      CASE NO. 4:18-cv-63-D
                                                    )
NORTH CAROLINA ADMINISTRATIVE                       )
OFFICE OF THE COURTS and PITT COUNTY                )
CLERK OF SUPERIOR COURT,                            )
                                                    )
                             Defendants.            )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendants' motion
to dismiss [D.E. 10]. The court lacks subject-matter jurisdiction over plaintiff's ADA harassment
claim, and plaintiff's failure to accommodate claim is not actionable. Moreover, the three ADA
claims in the complaint are time-barred because plaintiff missed the 90-day deadline to file this
action. Thus, the court DISMISSES the action.



This Judgment Filed and Entered on December 5, 2018, and Copies To:
Josephine Cole Williams                             (Sent to 664 Fox Chase Lane Winterville,
                                                    NC 28590 via US Mail)
Kathryn H Shields                                   (via CM/ECF electronic notification)



DATE:                                               PETER A. MOORE, JR., CLERK
December 5, 2018                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
